UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7364


MARVIN EDWARD PATRICK,

                    Petitioner - Appellant,

             v.

H. JOYNER, Warden, Federal Correctional Institution,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. David C. Norton, District Judge. (0:15-cv-03507-DCN)


Submitted: January 28, 2021                                       Decided: February 8, 2021


Before MOTZ, DIAZ, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marvin Edward Patrick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marvin Edward Patrick seeks to appeal the district court’s order accepting the

magistrate judge’s recommendation and dismissing his 28 U.S.C. § 2241 petition, through

which Patrick sought relief from his statutorily-mandated sentence of life imprisonment.

After Patrick filed this appeal, the United States District Court for the Eastern District of

North Carolina partially granted Patrick’s motion pursuant to Section 404 of the First Step

Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, for retroactive application of the Fair

Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372. The court reduced Patrick’s

sentence to 360 months’ imprisonment. See United States v. Patrick, No. 2:05-cr-00016-

D-1 (E.D.N.C. Dec. 23, 2020). We previously placed this appeal in abeyance for that

decision, and we now dismiss the appeal.

       “Because mootness is jurisdictional, we can and must consider it even if neither

party has raised it.” United States v. Ketter, 908 F.3d 61, 65 (4th Cir. 2018). “A case

becomes moot—and therefore no longer a Case or Controversy for purposes of Article

III—when the issues presented are no longer live or the parties lack a legally cognizable

interest in the outcome.” Id. (internal quotation marks omitted). Based on our review, we

conclude that this appeal is moot. See Blount v. Clarke, 890 F.3d 456, 462 (4th Cir. 2018).

       Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal. *

We dispense with oral argument because the facts and legal contentions are adequately



       *
         This dismissal has no effect on Patrick’s pending appeal of the sentencing court’s
partial grant of his First Step Act motion. See United States v. Patrick, No. 21-6031.

                                             2
presented in the materials before this court and argument would not aid the decisional

process.

                                                                         DISMISSED




                                          3